Citation Nr: 0022526	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 (West 1991).

3.  Entitlement to service connection for a heart disorder as 
secondary to service-connected depressive reaction with 
syncope and neurodermatitis, for accrued benefits.  

4.  Entitlement to a disability evaluation in excess of 50 
percent for service-connected depressive reaction with 
syncope and neurodermatitis, for accrued benefits.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities, for 
accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946, and from January 1948 to February 1950.  He 
died in May 1998, and the appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  

Preliminarily, the Board notes that at the time of the 
veteran's death in May 1998, the following claims were in 
appellate status:  Entitlement to service connection for a 
heart disorder as secondary to service-connected depressive 
reaction with syncope and neurodermatitis; entitlement to an 
evaluation in excess of 50 percent for depressive reaction 
with syncope and neurodermatitis; entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities; and whether there was clear and 
unmistakable error (CUE) in RO rating decisions from 1972 to 
1995, that did not list syncope and neurodermatitis, along 
with depressive reaction, in describing the service-connected 
psychiatric disorder.  

Following the veteran's demise, the appellant filed a claim 
in July 1998 for Dependency and Indemnity (DIC), Death 
pension, and Accrued benefits by a Surviving Spouse.  Part 
and parcel to this claim, was a claim for service connection 
for the cause of the veteran's death.  

In a July 1998 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death and provided her with notice of that decision.  
Thereafter, in July 1998, the South Carolina Division of 
Veterans Affairs filed a notice of disagreement on behalf of 
the appellant, taking exception to the July 1998 rating 
decision "that denied accrued benefits," and referencing 
the four issues that were in appellate status at the time of 
the veteran's death, as listed above.  

In an August 1998 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for a 
heart disorder as secondary to service-connected depressive 
reaction with syncope and neurodermatitis, for accrued 
benefits; entitlement to a disability evaluation in excess of 
50 percent for service-connected depressive reaction with 
syncope and neurodermatitis, for accrued benefits; and 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities, for 
accrued benefits.  The RO did not, however, address the CUE 
claim for accrued benefits purposes, noted above.  In 
December 1999, the appellant's representative submitted a 
written brief presentation to the Board that included the 
referenced CUE claim, for accrued benefits.  

The Board finds that to the extent the appellant was seeking 
accrued benefits based upon a reversal or modification of RO 
rating decisions from 1972 to 1995 based on clear and 
unmistakable error, she has no standing to do so since such a 
claim is reserved for the individual who was the claimant in 
the challenged decision.  See 38 U.S.C.A. § 5109A(c) (West 
Supp. 1998) (review to determine whether clear and 
unmistakable error exists in a case may be instituted by VA 
on its own motion or upon request of the claimant).  In this 
case, the claimant in the challenged decisions was the 
veteran.  Consequently, the right to seek reversal of the 
1972 to 1995 decisions did not survive him for accrued 
benefits purposes upon his death, and the RO was correct in 
refraining from the adjudication of the CUE issue for those 
purposes.  

The Board also finds, however, that the interpretation of the 
appellant's allegations of CUE in prior rating decisions need 
not be limited to a claim for accrued benefits, and can, 
under certain circumstances, be construed as an expansion of 
her claim for DIC.  In explanation, it is clear that when the 
appellant filed her claim for DIC following the veteran's 
demise, she was in pursuit of that benefit on any legal 
basis, and did not restrict her claim to the issue of whether 
DIC could be established based upon service connection for 
the cause of the veteran's death under 38 U.S.C.A. § 1310 
(West 1991).  

Attention is directed to the recent decisions of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") relating to consideration of 
DIC under the provisions of 38 U.S.C.A. § 1318.  The Court 
has stated that 38 C.F.R. § 3.22(a) provides that a survivor 
is entitled to § 1318 DIC where the veteran "for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement [emphasis added]" 
that was, inter alia, continuously rated totally disabling 
for the ten years preceding death.  Wingo v. West, 11 Vet. 
App. 307 (1998).  In short, "section 1318 and its 
implementing regulation in § 3.22(a) allow the appellant to 
obtain a determination of whether the veteran hypothetically 
would have been entitled to receive" an award of service 
connection or an increased evaluation for a service-connected 
disability, [Green v. Brown, 10 Vet. App. 111, 118 (1997)], 
and that the hypothetical award could be founded upon the 
correction of a prior rating decision because of CUE in that 
decision.

In the instant case, given that the appellant has continued 
to maintain through her representative, that there was CUE in 
prior rating decisions in the evaluation of the veteran's 
service-connected disabilities, and given that a successful 
decision on that issue could hypothetically provide her with 
the qualifying criteria for DIC benefits authorized by 
section 1318, the Board must construe her claim of CUE as an 
expansion of her claim for DIC under the provisions of 
38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22, and remand the 
issue for initial adjudication.  

Further, since any decision rendered concerning the issues of 
entitlement to a disability evaluation in excess of 50 
percent for service-connected depressive reaction with 
syncope and neurodermatitis, for accrued benefits, and 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities, for 
accrued benefits, would have a bearing on the Section 1318 
DIC issue, they are inextricably intertwined and must be held 
in abeyance pending its adjudication.  

In contrast, since the issues of entitlement to service 
connection for a heart disorder as secondary to service-
connected depressive reaction with syncope and 
neurodermatitis, for accrued benefits, and entitlement to 
service connection for the cause of the veteran's death are 
not inextricably intertwined, they may be adjudicated at this 
time.


FINDINGS OF FACT

1.  The veteran died in May 1998 at the age of 71.

2.  A May 1998 Certificate of Death indicates that the 
immediate cause of the veteran's death was respiratory arrest 
due to or as a consequence of cancer of the lungs with 
metastasis.  Other significant conditions contributing to 
death but not resulting in the underlying cause of death were 
diabetes, coronary artery disease, and hypertension.  

3.  At the time of his death, service connection was in 
effect for depressive reaction with syncope and 
neurodermatitis.

4.  The record contains no medical evidence that the 
veteran's respiratory arrest, cancer of the lungs with 
metastasis, diabetes, coronary artery disease, and/or 
hypertension were incurred during his active military service 
or that there is a nexus between the cause of the veteran's 
death and any disease or injury incurred or aggravated during 
his active military service, including depressive reaction 
with syncope and neurodermatitis.

5.  There is no medical evidence relating a heart disorder to 
service or to a disease or injury of service origin, and the 
veteran has not submitted evidence of a plausible claim for 
service connection for a heart disorder.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
heart disorder for accrued benefits is not well grounded.  
38 U.S.C.A. §§ 5107(a), 5121(a)(5) (West 1991); 38 C.F.R. 
§ 3.1000(4) (1999).

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 1310, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Heart Disorder

The appellant claims that the veteran developed a heart 
disorder as a result of service.  She specifically alleges 
that the veteran's heart disorder was a secondary result of 
his service-connected depressive reaction.  

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may also be established for certain 
chronic diseases such as hypertension and organic heart 
disease based on a legal "presumption" by showing that the 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnoses of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  
See Arms v. West, 12 Vet. App. 188 (1999).

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at date of death and due and unpaid for a period of not 
more than one year prior to death may be paid to the living 
person first listed as follows:  (1) His or her spouse, (2) 
his or her children, (3), his or her dependent parents.  
38 U.S.C.A. § 5121(a)(2) (West 1991); 38 C.F.R. 
§ 3.1000(a)(1) (1999).  Accrued benefits are defined as 
periodic monetary benefits to which and individual was 
entitled at death based on evidence in the file at death and 
due and unpaid for a period not to exceed two years.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (1998).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the veteran has not presented a well-grounded 
claim, the appeal must fail.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
For the reasons and bases set out herein, the Board finds 
that the appellant's claim of service connection for the 
veteran's heart disorder for accrued benefits is not well 
grounded.  Accordingly, the claim must be denied.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  The medical records in the veteran's claims file, 
including those associated with his final hospitalization in 
May 1998 prior to his death, contain the diagnoses of 
coronary artery disease and cerebrovascular accident.  
Consequently, assuming their credibility for the limited 
purpose of making a "well grounded" determination, the 
Board concedes that at the time of his death the veteran had 
the disorder claimed.  

Given the concession of the existence of a heart disorder at 
the time of the veteran's death, the next question is whether 
there is medical evidence of a nexus between an in-service 
disease or injury and the heart disorder.  It has not been 
argued, nor is there any evidence that he veteran's heart 
disorder was present in service, or within one year following 
service separation.  As noted above, the essential allegation 
is that the veteran's heart disorder was a secondary result 
of his service-connected depressive reaction.  As to the 
appellant's and the late veteran's own opinions that his 
heart disorder was related to his service-connected 
disability or service, they are not qualified to render a 
medical opinion and their statements cannot serve as 
competent medical evidence of the etiology of any of the 
veteran's disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are VA outpatient and hospitalization 
treatment records, private medical records, and VA 
examination reports.  A complete review of the medical 
evidence fails to reveal any medical opinion or physician's 
comments supporting the appellant's contention that the 
veteran's heart disorder was related to service or that 
pertinent disability was manifested within a year of service 
discharge, or that the veteran's heart disorder was 
etiologically related to a disease or injury of service 
origin, including service-connected depressive reaction with 
syncope and neurodermatitis.  

The Board must conclude from an overview of the evidence of 
record that the appellant has not satisfied a prerequisite 
for a well grounded claim of entitlement to service 
connection for a heart disorder for accrued benefits, namely 
medical evidence of a nexus between an in-service disease or 
injury and the claimed disability.  

As a combat veteran, it is true that the veteran was 
competent to testify as the any symptoms he experienced in 
service [See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
also Dean v. Brown, 8 Vet. App. 449, 455 (1995)].  That does 
not mean, however, that the veteran's lay testimony can 
establish that any in-service incident caused his heart 
disorder.  That is, Section 1154(b) deals with the question 
of whether a particular disease or injury was incurred or 
aggravated in service - what happened then - not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Court has held, pursuant to 38 U.S.C.A. § 1154(b) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), that a 
combat veteran who has successfully established the in-
service occurrence or aggravation of an injury must still 
submit sufficient evidence of a causal nexus between that in-
service event and a present disability in order to establish 
a well-grounded claim.  Wade v. West, 11 Vet. App. 302 
(1998).  In Libertine v. Brown, 9 Vet. App. 521 (1996), it 
was held that certain disabilities are susceptible to 
observation by lay persons, thus warranting the grant of 
service connection under 38 U.S.C.A. § 1154(b) based on lay 
statements alone, but in other instances, medical evidence of 
nexus to service is still required. Id. at 524.  Therefore, 
in this case, the Board finds that the veteran was not 
competent, as a lay person, to establish the required nexus 
between active wartime service and the onset of his heart 
disorder many years thereafter.  See Arms v. West, 12 Vet. 
App. 188 (1999).  

Finally, the Board notes that the evidence does not present 
or suggest the existence of an alternative avenue to service 
connection for a heart disorder for accrued benefits founded 
upon 38 C.F.R. § 3.303(b), since there is no showing of the 
existence of a heart disorder in service or during any 
applicable presumption period.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

As the claims file is negative for competent medical evidence 
of a nexus between the veteran's heart disorder and military 
service, the appellant's claim of service connection for a 
heart disorder for accrued benefits must be denied as not 
well grounded.  The appellant is advised that in order to 
present a well-grounded claim of service connection for a 
heart disorder for accrued benefits, she must submit 
competent medical evidence showing that the veteran had a 
heart disorder that is linked or related to service or to a 
service-connected disability.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, and there is no 
indication of the existence of pertinent evidence that could 
make the claim well grounded, the VA is not obligated by 
statute to assist the appellant in the development of facts 
pertinent to her claim of service connection for a heart 
disorder for accrued benefits.  38 U.S.C.A. § 5107(a).  Epps 
v. Gober, 126 F.3d 1464 (1997).  

Service Connection for the Cause of Death

As in the case of service connection for a claimed disorder 
discussed above, the threshold question to be answered in the 
case of service connection for the cause of the veteran's 
death is also whether the appellant has presented evidence of 
a well-grounded claim; that is, one that is plausible.  
Again, if she has not presented a well-grounded claim, her 
appeal must fail and there is no duty to assist her further 
in the development of the claim because such additional 
development would be futile.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1999).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1999).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1999).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1999).

As noted above, the three elements of a "well grounded" 
claim for service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995);  see also 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  These same 
elements also apply to service connection for the cause of 
death.

The veteran's death, and the disorders identified as its 
cause, satisfy the first element of a well-grounded claim, as 
listed above.  The Court has specified that where the claim 
at issue is service connection for the cause of death, the 
first element -- competent medical evidence of a current 
disability -- will always be met, as the current disability 
is by definition the condition that caused the veteran's 
death.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
Therefore, the next question is whether there is medical 
evidence of a nexus between an in-service disease or injury 
and the cause of the veteran's death.  

At the time of his death in May 1998, service connection was 
in effect for a depressive reaction with syncope and 
neurodermatitis.  

Seventeen days prior to his death, the veteran was 
hospitalized with nausea, vomiting and constipation.  On 
admission, it was noted that the veteran had depression 
secondary to metastatic lung carcinoma.  The veteran was 
discharged eight days prior to his death, with a final 
diagnoses at discharge of severe constipation with nausea and 
vomiting; metastatic lung cancer; diabetes mellitus, type 2; 
depression; coronary artery disease; cerebrovascular 
accident; and left hydrocele.  

A May 1998 Certificate of Death indicates that the veteran 
died on May 19, 1998, at the age of 71 years, and that the 
immediate cause of the veteran's death was respiratory arrest 
due to or as a consequence of cancer of the lungs with 
metastasis.  Other significant conditions contributing to 
death but not resulting in the underlying cause of death were 
diabetes, coronary artery disease, and hypertension.  It was 
noted that no autopsy was performed.  

The appellant has argued that the veteran's cause of death 
was related to his service-connected depressive reaction with 
syncope and neurodermatitis.  While the Board is sympathetic 
to the assertions advanced by the appellant that the 
veteran's death was related to service, she is not qualified 
to render a medical opinion and her statements cannot serve 
as competent medical evidence of the etiology of any disorder 
that caused or materially contributed to the veteran's 
demise.  In the absence of evidence that the appellant has 
the expertise to render an opinion about the nexus between 
the veteran's death and his period of service, her assertions 
about such a relationship are afforded no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The medical evidence contained in the claims file that could 
potentially provide the required "competent medical 
opinion" are the service medical records, and the post-
service medical records, including those generated 
contemporaneous to the veteran's fatal illness.  A complete 
review of the medical evidence fails to reveal any medical 
opinion or physician's comments supporting the appellant's 
contention that a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
the veteran's death.  

The Board must conclude from an overview of the evidence of 
record that the appellant has not satisfied a prerequisite 
for a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death since there 
is no competent medical evidence or opinion which supports 
the appellant's assertion that any disability related to 
service or of service origin caused or contributed to the 
cause of his death.  

The Board has also considered whether the disabilities which 
were listed in the veteran's death certificate, that is, 
respiratory arrest, cancer of the lungs with metastasis, 
diabetes, coronary artery disease, and/or hypertension should 
have been service connected.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops diabetes mellitus, hypertension, and 
coronary artery disease to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment of any of the 
disorders at issue.  Nor does the record show that he had 
compensable disability from any of those disorders within the 
first post-service year.  None of the evidence contained in 
the claims folder indicates that any of the disabilities 
listed in the veteran's death certificate were related, 
presumptively or otherwise, to any disease or injury he 
incurred during his active military service.  Therefore, the 
Board finds that those disorders were not incurred during his 
active military service.  

While the Board is sympathetic to the appellant's claim, as 
the claims file is negative for competent medical evidence of 
a nexus between the veteran's death and any disability 
related to service or of service origin, her claim of service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  The appellant is advised that 
in order to present a well-grounded claim of service 
connection the cause of the veteran's death, she must submit 
competent medical evidence showing that a disease or injury 
of service origin was either the principal, or a 
contributory, cause of his death.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, and there is no 
indication of the existence of pertinent evidence that could 
make the claim well grounded, the VA is not obligated by 
statute to assist the appellant in the development of facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a).  Epps v. 
Gober, 126 F.3d 1464 (1997).  




ORDER

Entitlement to service connection for a heart disorder for 
accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.


REMAND

As indicated above, it is clear that the appellant wishes to 
pursue the issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Consequently, the case 
must be remanded to the RO for the adjudication of that 
issue.  

As previously noted, the Court has interpreted 38 U.S.C.A. § 
1318 and its implementing regulation, 38 C.F.R. § 3.22, to 
mean that the survivor (the appellant in this case) is given 
the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive 100 
percent benefits for the ten year period prior to his death 
based on evidence in the veteran's claims file or in VA 
custody prior to the veteran's death.  See Green v. Brown, 10 
Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 
(1998).  Part and parcel to the appellant's pursuit of that 
right is the question of whether there was CUE in RO rating 
decisions from 1972 to 1995, that did not list syncope and 
neurodermatitis, along with depressive reaction, in 
describing the service-connected psychiatric disorder, since 
an affirmative answer to that question could have a bearing 
on the hypothetical question posed above.  A related question 
to be considered is whether the veteran's syncope and/or 
dermatitis could have been assigned separate disability 
ratings in addition to that assigned for the service-
connected depressive reaction.  

As indicated, the issues of entitlement to a disability 
evaluation in excess of 50 percent for service-connected 
depressive reaction with syncope and neurodermatitis, for 
accrued benefits, and entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities, for accrued benefits, are inextricably 
intertwined and will be held in abeyance pending the 
adjudication of the Section 1318 DIC issue.  

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should review the entire 
record, including the arguments and 
testimony advanced by the appellant 
concerning her claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318, and then 
adjudicate this issue, in accordance with 
the guidance set forth by the Court and 
referenced above.  In so doing, 
consideration should be given to the 
specific issue of whether there was clear 
and unmistakable error in the rating 
decisions from 1972 to 1995, that did not 
list syncope and neurodermatitis, along 
with depressive reaction, in describing 
the service-connected psychiatric 
disorder.  A related question to be 
considered is whether the veteran's 
syncope and/or dermatitis could have been 
assigned separate disability ratings in 
addition to that assigned for the 
service-connected depressive reaction.  

2.  The appellant and her representative 
should be apprised of the determination 
and, if adverse, provided a statement of 
the case which adequately addresses this 
issue, contains citations to the relevant 
evidence and law and regulations and sets 
forth the rationale for the decision 
reached.  They should be advised of the 
necessity of perfecting the appeal by 
timely filing a substantive appeal.  If 
in the course of the foregoing 
development, decisions are also rendered 
regarding the issues of entitlement to a 
disability evaluation in excess of 50 
percent for service-connected depressive 
reaction with syncope and 
neurodermatitis, for accrued benefits, 
and entitlement to a total rating based 
on individual unemployability due to 
service connected disabilities, for 
accrued benefits, the RO should issue a 
supplemental statement of the case as to 
those issues.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals


 


